UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7942


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HENRY CHESTER, a/k/a Zeke,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:94-cr-00665-CMC-1)


Submitted:   June 24, 2010                 Decided:   July 6, 2010


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henry Chester, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Henry       “Zeke”      Chester         seeks    to        appeal    the     district

court’s order treating his motion filed under Fed. R. Crim. P.

36 as a successive 28 U.S.C.A. § 2255 (West Supp. 2010) motion,

and dismissing it on that basis.                            The order is not appealable

unless   a    circuit          justice      or    judge       issues       a    certificate         of

appealability.            28    U.S.C.      § 2253(c)(1)            (2006);       see     generally

Reid   v.     Angelone,         369    F.3d       363,       369    (4th       Cir.    2004).        A

certificate        of      appealability              will         not     issue       absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief   on    the      merits,       a   prisoner          satisfies       this      standard      by

demonstrating         that      reasonable            jurists       would       find      that     the

district      court’s      assessment            of    the    constitutional              claims    is

debatable     or     wrong.           Slack      v.    McDaniel,          529     U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,          and    that        the    motion       states      a   debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at   484-85.         We    have       independently           reviewed          the    record      and

conclude      that      Chester       has     not      made        the    requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

                                                  2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3